744 N.W.2d 172 (2008)
PRIORITY HEALTH, Petitioner-Appellant,
v.
COMMISSIONER OF the OFFICE OF FINANCIAL AND INSURANCE SERVICES, Respondent-Appellee.
Docket No. 135311. COA No. 278373.
Supreme Court of Michigan.
February 19, 2008.
On order of the Court, the motion for leave to file brief amicus curiae is GRANTED. The application for leave to appeal the October 12, 2007 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted.